 Case 8:21-mc-00016-DOC-JDE Document 2 Filed 03/31/21 Page 1 of 9 Page ID #:21



1    COX WOOTTON LERNER
     GRIFFIN & HANSEN LLP
2    Galin G. Luk (SBN 199728)
     Thomas M. Fedeli (SBN 314647)
3    900 Front Street, Suite 350
     San Francisco, CA 94111
4    Tel: (415) 438-4600
     Fax: (415) 438-4601
5    gluk@cwlfirm.com
     tfedeli@cwlfirm.com
6
     Attorneys for Co-Applicant
7    YANG MING MARINE TRANSPORT CORP.

8

9                                   UNITED STATES DISTRICT COURT

10                                CENTRAL DISTRICT OF CALIFORNIA

11
     In re Application of                               )
12   YANG MING MARINE TRANSPORT                         )       Case No.: 8:21-mc-00016
                                                        )
     CORPORATION
13                                                      )       DECLARATION OF ZEB YANG
                                                        )
14                          Applicant,                  )
                                                        )
15   For Order Authorizing Discovery Pursuant to        )
     FRCP RULE 27 And/Or For Use In Foreign             )
16   Proceedings Under 28 U.S.C. § 1782                 )
                                                        )
17                                                      )
                                                        )
18                                                      )

19
                    I, Zeb Yang, upon information and belief, declare under penalty of perjury under the
20
     laws of the United States and the State of California as follows:
21
                    1.      I am a member of the Cargo Claim Team, Risk Management & Insurance Claim
22
     Department, Yang Ming Marine Transport Corp. (“YM”) and have been so employed for 17 years. In
23
     that capacity I am regularly involved in assisting in YM’s investigation of losses and casualties
24
     involving cargo for which YM has issued bills of lading or otherwise agreed to act as an ocean
25
     transportation carrier and have been so involved in the instant matter.
26
                    2.      YM, a corporation organized and existing under the laws of Taiwan (R.O.C.)
27
     (“Taiwan”), has issued ocean bills of lading which contain a US Federal District Court for the
28
     Southern District of New York (“SDNY”) exclusive jurisdiction clause to hundreds of cargo interests

                                                            1
     DECLARATION OF ZEB YANG
Case 8:21-mc-00016-DOC-JDE Document 2 Filed 03/31/21 Page 2 of 9 Page ID #:22
Case 8:21-mc-00016-DOC-JDE Document 2 Filed 03/31/21 Page 3 of 9 Page ID #:23
Case 8:21-mc-00016-DOC-JDE Document 2 Filed 03/31/21 Page 4 of 9 Page ID #:24
Case 8:21-mc-00016-DOC-JDE Document 2 Filed 03/31/21 Page 5 of 9 Page ID #:25
Case 8:21-mc-00016-DOC-JDE Document 2 Filed 03/31/21 Page 6 of 9 Page ID #:26
Case 8:21-mc-00016-DOC-JDE Document 2 Filed 03/31/21 Page 7 of 9 Page ID #:27
Case 8:21-mc-00016-DOC-JDE Document 2 Filed 03/31/21 Page 8 of 9 Page ID #:28
Case 8:21-mc-00016-DOC-JDE Document 2 Filed 03/31/21 Page 9 of 9 Page ID #:29
